 S)4I)CI(' ISI()NS ()I NAI NA I ()N .\B(R RI l.AI IONS B()ARI)local IUnion No. 195 I;lnited Association of .Jollriled-men and Apprentices of Ihe I'lutlnhing anlld Pipe it-ting Industry of the Inite(d States anid ('anadla,AF.-C(IO (Stone & Webster rllginleerilig ('orpora-lion) and Miriam .'I'anier. ('ases 23 ('13 21)51aind 23 ('B 2()(064FIebhluar\ 2 1979DECISI()N AND) ORD)lRBY MIMB RS JI NKINS, MI R'll ;N) IRI Sl)\l IOn August I11 1978. Administrative Law JudgeRobert W. Leiner issued his initial [)ecision ( [)551 78. attached hereto) in this proceeding. Thereaf-ter, the General ('ounsel filed exceptions limited tothe Administrative Law Judge's dismissal of coim-plaint allegations in Case 23 'B 2051 and ia sup-porting brief. Respondent filed cross-exceptions asupporting brief, and briefs answering the eneralCounsel's limited exceptions and in support of theAdministrative Law Judge s recommended dismissal.On August 25, 1978, the National lahbor RelationsBoard issued an Order remanding ('Case 23 ('B 2051to the Administrative Law Judge for preparation of awritten decision in accordance with Sectiopls 102.42and 102.45 of the Board's Rules and Regulations, Se-ries 8, as amended.'On October 12, 1978. the Administrative assJudge issued a second D)ecision (J [) 698 78. at-tached hereto) in this proceeding. hereafter theGeneral Counsel filed exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational abor Relations Act. as amended, the Na-tional Labor Relations Board has delega;ted its au-thority in this proceeding to a three-member panel.'Ihe Board has considered the record and the at-tached [)ecisions in light of the exceptions anld briefsand has decided to affirm the rulinlgs findins.2aindlconclusions of the Administrati\ e I aw Judge and toadopt his recommiended ()rders.'ORDEI) RI'ursuant to Section ()(c) f the National l.aborRelations Act, as ametnded. the National I .aor Re-lations Board adopts as its ()rder the riecoinlendedOrder of the Admiinistralti I ax JuCudge in (C'sc 23('B 2()64 and Iiereb orders that the KRespondent,Local iloll No. 195, nitld ssociatioll ' oor-nenymen and Apprentices of the P'lumbin and Pipel:iiting Industr, of the l'nited Sates lli ('allaIda.AFl. ('10., Port ArthurI, l\.is. itS officc'sl. it'llts.24() NIRB No. 61aind epresctillt,,cs. sll take the action set ojth Inthe said rccoin met cd (,)rdcr.I I I I ill R R I I RI1) that tile Collil;lllt ill ( as23 (13 2(15 hbe. Iand it hereby\ is. dismissed..i R I el'r\dIIIIII Ia IIIPrlr .I AS J ', I Id c loa l's 5at'Ii sl 1111 re )[C , III I(} OI kt'r-111 .111 lllllllsll it t .IIC I l, II, id t Cl tl IlI l IC' e rl1h IC II ' s rr 1 CC l II c l l IIII, 11} ' III c I ,,ILI I 1k k2clr pr j I t II, l t lit; n'JcIanl ,d11 'I I tl l -d' LO I 9 I\lh i Th 1rtM tll ll% Hi s 11 1 dl It I /hItd (r /r S / I1), i i1 /'r l/rIl , i ll 1NI Rl ',,4 it sOL ch] , 5 I %1 ",12 4 l 1 9I')J p 55. !' ,t'tsr flhr iC\,IllL 1 II Id I 1i l1 .s111d ,,i is )1.ils Rl ICCl isll gI hi s f111llldllg\., 111d '1lltI 1 111 i lltil tie (sICr.llrl ( O llslrC , s rltitClllt lir i i hll Reslll-sllit i.rCd he \tII bs rfisirr le Ill plMIC TifhicI l.lrrTricF' grle.ice \'C11i'1, I ll t, tpCCI. 1Ik Irh 1iC .;iTL did I lct s rpeakt ll i irr I id 11ll ll-.irtc llpcrlsri " .iI sllatd dlll t I1 , did rIlt 1 1 A' llanner had punched, ciit t.l i\ Illd. ;is f[ llId hIs I le \dIIlITIIIIIrIII C I ;I, Jud ie. rII faiC ir is .,ici,'sii h\ lit si ssd.ld d ; Illk .\ 1TdecC I II ic co,1 Itr. \ il l .11 dd.itid i I'I C'.. i I I[ i rtl l r 1u thie Iie\11 1Ct)L('I SIONSi ! II1 IN (I1 I CASIRoHI:RI W LILN R Administrative Law Judge: This con-solidated proceeding under Section 10(b) of the NationalLabor Relations Act, as amended (29 U.S.(. 151, cIrt eq.herein called the Act), was heard before me in Port Arthur.lexas on April II, 1978. All parties were afforded fullopportunity to present evidence, argue on the record, andexamin e witnesses.At the conclusion of the defense of Respondent. L.ocalL nion No. 195, United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industr ofthe United States and C(anada, AFL CIO, on Respon-dent's motion I dismissed the complaint in (Case 23 C(B2051. The General (ounsel appealed specifically to theBoard.After the General Counsel and Respondent duly filedbriefs in (Case 23 C(B 2064 I issued ms l)ecision (JD 55178X in that matter on August I 1. !978. Ihat matter will notbe treated herein.iOni August 25, 1978. the Board issued an order (237NlR B 931 remanding C(ase 23 ('B 2()51 to me, directing.pursuant to the Board's Rules and Regulations, asamended, the preparation and issuance of a writen eci-sion, first according a reasonable time for the parties to filebriefs and or proposed findings and conclusions. Pursuantto that order, on September 5. 1978, I issued an order di-rectin the filing of all briefs and: or proposed findings andconclusions oin r before September 26. 1978.Ihereafter a timelh brief ,as filedI hs the (ieneral (ounl-sel. Respondent has pre ious5hriefed the issues.'hie charge in (ase 23 (B 2(051 was filed b\ Miriam I I;annlcr, herein sOilleiIles called Ilaller, oin Aug ust 30.1977. atil] thle comlilaint nd notice of hearing based' i 1,l 1 ti h i l .l e ..,1 .1 iIk -rli ll l , ( -,k 2 ( iI Ilf4J ICqtil t'kiilC [CrIlt [~ , 1klkl ;11; I'1 s I 111i' J It4 t Ill ( ,t ;21 ( [I 2 i lHi" i}~ k rr'CLs1']*111 1'_ rl[ti ' 1 \N L'\IsI i 1 !1[ I; s1tl 11 1 OI Irs]L' t}'.11 .IIS r ' 11 11D I 11 ( s t 'tI ( I i 'i l I I LOCAL UNION NO. 195, PLUMBERS505.thereon was issued on October 4, 1977. Respondent filed atimely answer to the allegations of the complaint. The prin-cipal allegations in the complaint are that Respondent re-fused to investigate and process the charging party's griev-ance and refused to intercede on behalf of the chargingparty in the filing and/or resolution of the rievance byreason of her nonmembership in Respondent- and/or be-cause of considerations which are irrelevant, invidious. orunfair.Upon the entire record in this case, and from my obser-vation of the demeanor of the witnesses, and having con-sidered all the facts of record and the briefs submittedherein, I make the following:FINDINGS OF FA(II JURISDICTION TIlE BUSINESS OF THE EMPLOYERThe complaint alleges, Respondent admits, and I findthat Stone & Webster Engineering Corporation, hereinsometimes called the Employer. at all times, has been, andis, a Massachusetts corporation engaged in the business ofindustrial construction. During the year ei;ding October1977, a representative period of its business generally.Stone & Webster performed construction services valued atan amount in excess of $50,000 for Texaco Refining Com-pany at Texaco Refining Company's Port Arthur, Texasinstallation and jobsite. In this same period, Stone & Web-ster purchased goods and materials valued in excess of$50,000 from firms located outside the State of Texas,which firms shipped such goods and materials valued atthat amount directly to the Texaco jobsite in Port Arthur,Texas. The complaint alleges, as amended prior to thehearing, and Respondent admits. that Stone & Webster isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.I1 THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, Respondent admits, and I findthat Local Union No. 195, United Association of Journey-men and Apprentices of the Plumbing and Pipe FittingIndustry, AFL-CIO, herein called the Union or Local 195,is, and has been at all material times herein, a labor organi-zation within the meaning of Section 2(5) of the Act.III THE AL.LEGED UNFAIR ABOR PRACTICESThe Union has a collective-bargaining agreement cover-ing pipefitters and helpers with Stone & Webster relating,No evidence was adduced ndicating in) dispute regardin,! lanner',union membership. discipline. or loaltv the General (lnsel, cs ie a.presented solely on the theory that Repondenl ,iolated its dul of fairrepresentation. Service Emplohlie Inlcrztlnall t ni, iI il ',11 5'9. 4 I(10 (on amare of De-,atur d h a Beierli Manor ( ,na/il cntl ( ret o. 229NLRB 692 (1977)Respondent admits that Pete Ellis Junior 1.. Brady. and Jerrt Littlewere at all material times agents of Respondenil wllhin he eanlling of Sec2(131 of the Act Ellis is the chief operating officer of the I nlln nd ithbusiness manager Jerry I.ittle was the Itlnmn' business a.gcnl in charge .fthe pipefitiers at the Stone & Webster opera.ton In Port Arlhur Juior IBrads as the nion's shop steward at the ibhsiteinter a/ia, to the employment of over 900 pipefitters andhelpers at the Stone & Webster jobsite in the Texaco com-plex in Port Arthur, Texas.In the early summer of 1977, Stone & Webster com-plained to Respondent and other construction unionswhose members were employed at the Texaco jobsite thatemployees were guilty of various infractions which led topoor rates of production. These infractions included em-ployees' chronic absenteeism and their checking out tooearly.The problem of pipefitters leaving the jobsite too earls, aserious problem. arose from the fact that the workday, al-though from 7 a.m. to 3:30 p.m.. was subject to a 3:15 p.m.whistle. This 3:15 p.m. whistle blew for the purpose of per-mitting the employees to stop work, to put away their tools,and to wash up prior to leaving. Thus, employees requiredto be actively at work through 3:15 p.m. were paid through3:30 p.m. The intervening 15 minutes was to be used forthe employees' own purposes. The Employer, however, wasmet with the practice of employees ceasing to work before3:15 p.m. and, at the 3:15 p.m. whistle, immediately com-ing through the gates and leaving Respondent's premises.Such a procedure indicated to Stone & Webster that theemployees had actually ceased work before the 3:15 p.m.whistle.Employees, each morning and afternoon, used a brassmetal disc (known as the employee's brass) with a particu-lar number on it to identify the employee checking in andout. This was accomplished by passing through a series ofnarrow alleys at the entrance to the Employer's premisesand throwing the brass metal disc into a box (i.e., brassingin). These brass metal discs were then retrieved by the Em-ployer's timekeepers to show that the employee hadchecked in that morning. In the evening, the opposite pro-cedure was invoked: the employee threw his brass into thebox to show that he was exiting (i.e., brassing out).There was some leeway by the Employer in determiningwhether a particular employee was brassing out too early.Thus, if employees working at jobsites in an area far re-moved from the checkout gate came through the gate with-in a few seconds of the 3:15 p.m. whistle, they would beadjudged as having brassed out too early because it wasimpossible for such employees to leave their worksite andbe through the gate at a moment or so after 3:15 p.m. ifsuch employees had, indeed, been working up to 3:15 p.m.Similarly. the Employer would permit an employee whobrassed out shortly after 3:15 p.m. to be adjudged as nothaving brassed out early if his worksite were within a veryshort distance of the gates. Under no circumstances, how-ever. would an employee be adjudged as having brassedout at an acceptable time if the employee brassed out with-in a few seconds of the 3:15 p.m. whistle going off. In thatcase, the employee who brassed out within a few secondsof the 3:15 p.m. whistle would be held to have brassed outearly. The Union (as well as other construction unions atthe site) and Stone & Webster agreed that employees whobrassed out too early should be discharged for a period of30 days. Thereafter, the Union was free to refer the sameemployees back to Stone & Webster at the Texaco jobsitefor reemployment notwithstanding that the employees hadLOCAL UNION NO. 195. PLUMBERS 505 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen previously discharged for early brassing out.4On August 12, 1977, the Employer notified the chargingparty, early in the morning, that she was discharged forhaving checked out early on August II11. The Employergave her a termination slip with the reason for the dis-charge appearing thereon. It is uncontested that the charg-ing party filed an unfair labor practice charge in Case 23-CB 2051 on August 30, 1977, protesting Respondent's fail-ure to process her grievance with regard to the August 12discharge.A. Tanner's Employment by Stone & WebsterMiriam Tanner got the job of pipefitter at the Texacoinstallation by virtue of the fact that her father, GeorgeCade, was a longtime member of Local 195 and told her ofsummer jobs for sons and daughters of pipefitter members.He told her that he would talk to the shop steward to gether the temporary summer job at the Texaco installation.and that the job would permit her to apply for the Plumb-ers and Pipefitters Apprentice Program which Respondentand employer-members operate.George Cade was successful in obtaining summer em-ployment for his daughter who reported for work at theend of June 1977 out of Respondent's hiring hall as a time-keeper and bookkeeper in the laydown yard shack whereshe worked from 7 a.m. to 3:15 p.m. each day. The lay-down yard is an area controlled by Stone & Webster wherepipe is stored prior to installation. Tanner's supervisor atall material times was Fred (Peewee) Sanches, a member ofthe Union. Her duties in the laydown shack, located ashort distance from the brass-out exit, were mostly clerical.There is no dispute that membership in the Union was ameans of acquiring remunerative work because of theUnion's high pay scale.B. The Tanner Discharge of August 12, 1977Payday is Friday of each week and at such times thepaychecks are sent around to individuals who, during theday, distribute the pay to employees in their particularwork areas. Normally, Tanner, as payroll apprentice,would distribute the checks.However, employees who wished to be paid on Thursdayare allowed to come to a special pay line after the 3:15 p.m.whistle blows.On August 11, 1977, Tanner worked a normal day. At orabout 3 p.m.. her foreman, Fred (Peewee) Sanches. came tothe shack and said that anyone who brassed out before3:15 p.m. would be terminated. She testified that the whis-tle then blew at 3:15 p.m., but that several employees, in-cluding her father, George Cade. had left immediately be-fore the whistle blew. She stayed a few moments, locked upher work desk, and then proceeded around 3:20 p.m. to thespecial pay line, opposite the brass alley area, where em-ployees deposited their brass medallions with the Stone &4The difference between the discharge and a mere layoff for 30 dNis wai,that the discharged employee had no right to return to he jh unless c1il-pletely reemployed whereas a laid off employee could return to emplo\ mlllcat the end of the particular layoff period.Webster timekeepers. Tanner testified that she showed herbrass identification disc on the pay line in order to get herpaycheck and at or about 3:30 p.m. brassed out.On the next day, Friday, August 12, 1977, it was rainingand she picked up her brass medallion when she enteredthe Stone & Webster premises. Because rain made con-struction impossible, the whistle blew early signifying thatStone & Webster pipefitters could leave the premises andgo home early. However. General Foreman Ed Neeleycame in and told her that she should pick up her termina-tion slip. She. her father, and Supervisor Sanches got thetermination slip, first being told by Neeley that she hadbeen terminated because she brassed out early. She deniedthat that was true as did Sanches. They looked for varioussupervisors including Brown and also looked for the jobsteward, Junior Brady.She found Brady and told him of the discharge notice.Brady confirmed that she and 16 others were all dischargedfor jumping the gun; that they were all guilty and he coulddo nothing about it. Her father, George Cade. who waspresent at this discussion with Brady,5said he would callBusiness Agent Little. Little said he would check into thematter. Sanches was also present at the conversation.On August 17, Tanner telephoned business agent Little.Little said he would talk to Shop Steward Junior Bradyand would call her back. Little never called her back. Tan-ner testified that about I week later, that is, about I weekafter calling Little, she visited Pete Ellis at the union head-quarters. Business Manager Ellis, who told her that he hadheard of her firing but did not know the details, said hewould speak to Shop Steward Brady and to Stone & Web-ster Supervisor (pipe superintendent) Earl Brown, a mem-ber of the Union, and would thereafter get back to her,first inquiring of Stone & Webster if she could be rehired.Tanner was never rehired. Ellis did not get back to her.Tanner, in cross-examination, denied that she ever toldanyone that if the Union did not give her one of the ap-prentice openings, she was going to sue the Union.Fred (Peewee) Sanches, a witness called on behalf of theGeneral Counsel (and Tanner's main support on the factsin Case 23-CB-2051 regarding her early checkout), testi-fied that Tanner told him that if she did not get into theapprentice program she would sue the Union. Sanches tes-tified that Tanner told this to him some time before shewas discharged on August 12. 1977. Her credibility is there-fore not unquestioned.Sanches testified that he and Tanner were still workingwhen the whistle blew at 3:15 p.m., but he did not knowwhen she brassed out because he left immediately after thewhistle blew.6Sanches testified that he did not know whereTanner went after they left the shack together and hebrassed out. Although Sanches' testimony was not entirelyclear on the point, it appears that Junior Brady, the shopsteward, did speak to Sanches about the Tanner incident.('ide conplained of the anner discharge so often to Brady and other1ililill representatlVses that;. a; Brads testified. "we finall, got to where wehald Ito detour ito go around he other way to keep George (adel fromstoppi iL us."Ihe (General Counsel notes hat Sanches testified that he and annerleft he hack /.t/lq/i;'c "a ilinlute or so after the whistle blew" I do nuticcept Slliithe' eilnon\ as proving that he and Tanlner were in the shack(60 econlds aftel the whistle blew LOCAL UNION NO. 195, PLUMBERS507He said he told Brady that he did not think that she leftearly and Brady told him that Tanner was caught for leav-ing early.George Cade. a longtime union member, testified thatGeneral Foreman Ed Neeley told him that Tanner hadbeen terminated because she left early. He also said he sawPipe Supervisor Earl Brown who told him he could donothing about it notwithstanding that Foreman Sanchessaid that Tanner had not left before the whistle had blown.Supervisor Zingraff and Shop Steward Brady told him thatTanner had been terminated because she had brassed outearly along with 16 other pipefitters who had been similarlyterminated.Business Manager Ellis testified that he did not investi-gate the matter but directed his business agent. Jerry Little.to do so and to discover whether Miriam Tanner had beenin anyway abused. A few days after he had directed JerryLittle to investigate the matter. Little told him that all 17 ofthe pipefitters had been fired for brassing out early, thatTanner's brass had dropped early, and this had been re-ported to Little by Stone & Webster.The Testimony of Business Agent Jerry LittleJerry Little, business agent of the Union since July i.1977. in charge of administering the collective-bargainingagreement with Stone & Webster, testified that Tannercomplained to him on the phone that she had been firedfor leaving early and that she was not guilty. He told herthat he would check into the matter and he asked her tocall him back. Little's investigation consisted of callingShop Steward Brady and asking him to check into the Tan-ner matter and particularly to see if there was a problem oftwo brasses.7Little asked Brady to inquire if Tanner hadbeen treated differently than the other 16 pipefitters whohad been fired. Brady thereafter told Little that she hadnot been treated differently and there was no double set ofbrass and therefore no mistake in the decision by Stone &Webster that there had been an early punching out. There-after when Tanner called him back. Little told her that hehad checked into it and she had been treated no differenrlythan the other 16 pipefitters who had been terminatedfor punching out early. Little testified that it was possiblethat he told Tanner at that time that he might get her an-other job after 30 days.The Testimony of Shop Steward Junior BradyBrady's testimony was unclear. He at one time testifiedthat he never spoke to Tanner personally. but thereafteradmitted that well ;iter her termination of August 12 hedid speak to her in the parking lot. He testified that Busi-ness Agent Little asked him to investigate the matter. OnAugust 11. Brady. Stone & Webster supervisors, and otherunion members waited at or about 3 p.m. at the variousbrass alleys to see who were the employees who were leav-ing early. Although he did not see Tanner. other personssaw Tanner punch out early. Brady testified that shortlOn occaivon it hd he¢' dltcs'lered t thil re l ,s rc I it Ildc ll l l.me(lhlon~. rcullln i1 onftlrloafter 3:30 p.m. on Thursday. August I I. the Company pre-sented him with the names of 17 pipefitters who hadpunched out early. He said that Tanner's name was on thelist and he told this to her father the next day when GeorgeCade inquired why his daughter had been terminated. Hetestified that on Friday, August 12, Little called him tocheck into the reasons for the termination. He told Littlethat Supervisors Brown and Zingraff had told him the daybefore and also the next day that they had seen Tannerbrass out early. He testified that Tanner and all of theother 16 pipefitters had been treated equally. Brady alsotestified that aside from Zingraff and Brown, he also spoketo the company timekeepers who told him that Tanner'sbrass had been picked up within 30 seconds of the whistle:that he had negatived the possibility of double brass: andthat he was not testifying of his own knowledge that Tan-ner had brassed out early.Discussion and ConclusionsThe General Counsel conceded that Tanner's unionmembership.sactivities. or lack thereof played no part inher termination by Stone & Webster or the Union's failureto investigate the matter. Rather. as I understood the Gen-eral Counsel. her position was that the Union's investiga-tion of the grievance either was nonexistent or so perfunc-tor) as to amount to an "arbitrary" investigation inviolation of its statutory duty to investigate the merits ofthe grievance.The evidence is atundantly clear that both Stone &Webster and the Union were confronted with serious prob-lems of employees punching out early, absenteeism, turn-over, and nonproductivity. The evidence was also uncon-tradicted that Respondent did not seek reemployment forany of the other 17 terminated. early brass-out pipefitters.took none of them to arbitration. and treated none of themdifferently than Tanner. Whether or not Respondent un-lawfully treated this entire class of 17 pipefitters, it is un-contradicted that 'I..lner was not singled out by Stone &Webster or the Union. The legal question presented in thismatter is whether Respondent violated any statutory dutyto Tanner by the "zeal" with which it inquired into thebasis of her termination and w'iether any lack of effort onthe part of the Union amounted to such a perfunctory in-quiry as to amount to "arbitrary" conduct in violation ofthat statutory duty.The statutory collective-bargaining representative has anobligation to represent employees fairly, in good faith, andwithout discrimination on the basis of any arbitrary, irrele-vant, or invidious distinction. aca v. Sipes. 386 II.S. 171(1967);: Miranda fuel Compan}, Inc., 140 NLRB 181 (1962).A labor organization violates this duty when it arbitrarilyignores a meritorious grievance or processes it in a perfunc-tory fashion. Hines v. Anchor Motor Freight. Inc.. 424 U.S.554 (1976): Teamsrters and C(hauffeurs Local Union No. 7.etc. (Penntruck Co., Inc.). 189 NLRB 696. 702 (1971). f thelabor organization exercises its direction in good faith andwith honesty of purpose. it is endowed. as collective-bar-\N~~~I R It Iq511 I1 }. .\ R I' 11978>LOCAL UNION NO. 195, PLUMBERS 507 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining representative, with a wide range of reasonablenessin the performance of its duties. Mere negligence, poorjudgment, or ineptitude in grievance handling are insuffi-cient to establish a breach of duty of fair representation.See particularly Massachusetts Laborers' District Council ofthe Laborers' International Union of North America (Manga-naro Masonry Co., Inc.), 230 NLRB 640 (1977): King Soop-ers, Inc., 222 NLRB 1011 (1976).There comes a point, however, when a union's action orits failure to take action is so unreasonable as to be arbi-trary and thus contrary to its fiduciary obligations. Massa-chusetts Laborers' District Council (Manganaro MasonryCo., Inc.), supra, King Soopers, Inc., supra.In General Truck Drivers, Chauffeurs and Helpers Union,Local No. 692, Teamsters (Great Western Unifreight Svs-tem), 209 NLRB 446 (1974), as noted in Manganaro Mason-ry Co., Inc., supra, the complaint alleged that the respon-dent union had negligently failed and refused to timelyprocess a meritorious grievance, resulting in serious detri-ment to the employee. The Board, in granting respondent'sMotion for Summary Judgment, held (at 448):...it is clear that negligent action or nonaction of aunion by itself will not be considered to be arbitrary.irrelevant, invidious, or unfair so as to constitute abreach of the duty of fair representation violative ofthe Act. Something more is required [emphasis sup-plied].(I) In the instant case, Respondent was faced with Stone& Webster and other employers actively objecting to Local195's (and other labor organizations' ) members' low pro-ductivity, absenteeism, and checking out early. Thus, theevidence shows that Brady inquired of the employer whyTanner was terminated and the employer insisted that shewas terminated for having her brass found early. Bradyalso spoke to Sanches and Sanches said only that he couldsay she was with him after the whistle had blown.It seems to me that the Union, although the action ittook with regard to Tanner was not to be characterized asan overwhelmingly efficient investigation, was substantial-ly stuck with the extremely difficult, unequivocal elementwhich supported the company position. Simply stated, theCompany insisted that Tanner's brass had been among thefirst found and had eyewitnesses to support its position.Tanner denied the Company's assertion and relied onSanches for corroboration. There is no question but thatBrady investigated the case insofar as to make sure thatthere was no double brass problem and therefore to elimi-nate the possibility that a duplicate brass medallion hadbeen found and been the cause of Tanner's discharge. Italso is clear that the Company discharged all 17 early-outpipefitters and the Union did not seek their reinstatementin any case. It does not appear to me that the Union wasengaging in any subterfuge when, as its counsel stated,there was nothing it could do with the Company's insis-tence that the brass had been found early. The Company'switnesses supported an objective fact. As Respondent'scounsel mildly stated, it was possible that Tanner was nottelling the truth (in saying that she had not prematurelyI RespIndenIt' rlefu LIl ] Il pr e. lill llr .\ gIIt it.. 111 hC l.11 a 1 al\ k1'.brassed out) and there was nothing that Respondent coulddo, by arbitration or otherwise, to successfully show thatTanner's brass medallion had not been found too early asthe Company said it had.The General Counsel argues that because Sanches testi-fied that he and Tanner left the shack together a "minute orso after the whistle blew, " such testimony conclusively dem-onstrates that Tanner could not have brassed out within 30seconds after the whistle blew as the Company claimed. Ido not believe such testimony is proof that Tanner was inthe shack 60-90 seconds after the whistle blew. That ap-pears to me to constitute a subjective evaluation, not ameasurement.What Respondent did was to disregard Tanner's expla-nation (and whatever corroborative value Sanches provid-ed) and rely on the fact that Tanner's brass was found tooearly. The word "fact" is used because nowhere does theGeneral Counsel deny, or otherwise explain, theCompany's assertion that Tanner's brass was one of 17found too early. Respondent investigated the possibility ofdouble brass and having eliminated the possibility, reliedon the brass and assertions by company witnesses (mem-bers of the Union) to not further entertain the grievance.Respondent's action and subsequent reliance are sub-stantially different from a labor organization relying mere-ly on an employer's evaluation or explanation of employeeconduct. Thus cases cited by the General Counsel, likeNeaport News Shipbuilding and Dry Dock Co., 236 NLRB1470 (1978), and Service Employees International Union, Lo-cal No. 579, A FLCIO (Convacare of Decatur d/b/a BeverlyManor Convalescent Center), 229 NLRB 692 (1977) relatingto "perfunctory" or "careless" grievance handling wherethe labor organization showed a "willingness to evaluatethe worth of an employee solely through the eyes of theemployer" (Convacare, supra), are distinguishable. In theinstant case, Respondent was faced with no mere employeripse dixit or even a one-sided evaluation of performance.Contrary to the General Counsel's brief, Brady had not"simply accepted blindly the Employer's representations."Respondent refused to process the grievance because itcould not explain away the objective fact of Tanner's brassdisc being found early.'0In the absence of any suggestionsherein of employer fraud or hostility, Respondent couldrely on the disc and employer witnesses.(2) Moreover, even if Sanches' testimony were relied onby Respondent, he could swear o no more than that hewas with Tanner for a moment or so after the 3:15 p.m.whistle. Since the laydown shack is a short distance fromthe brass alleys or check out points, Sanches could not-and did not-corroborate Tanner's whereabouts after thewhistle blew. In the face of the finding of Tanner's brassand the employer witnesses who said they saw Tannerbrass out early, Sanches' testimony, if credited, would notwuj baled n l teacce lnc the of fact Ihat I anner's hrass asx dropped tooelr, a1 nd Its rejlctIiln of I lnner's and Sanches' ) contrar xexplanations.No eidence as suggested w, hereb, this fct could hbe rebutted exceptI nner', explanullon. Respondent as thus faced with an Ceercise In udg-nlient '..hclher to .;ttelnpt to rebut the "lao" xith r;ll estimnins tf at n arbi-Iration. Assuming i.,,-irli, thaul Repolrndent' , ludgiient w as rong, Its lil-i;Ikei under the ciCse ihsc cited. vould not create stalutor) Vilation IofScc h) I l A  LOCAL UNION NO. 195. PLUMBERS509necessarily negative the testimony of the employer's wit-nesses.Thus, in the absence of any suggestion here that unionmembership considerations were involved, and in the ab-sence of Respondent or employer hostility or bad faith.see: ITT Arctic Services, Inc., 238 NLRB 116 (1978), orsingling out of the grievant, Miranda Fuel Compan. Inc.,140 NLRB 181 (1962). and in the presence of objectiveevidence (Tanner's brass) and supporting employer (mem-bers of Respondent) testimony (Zingraff and Brown)showing that Tanner brassed out early, there is no "some-thing more" than negligence as required in General TruckDrivers. Chauffeurs and Helpers Union. Local No. 692,Teamsters (Great Western Unifreight System), 209 NLRB446 (1974). Respondent did investigate the grievance and,whether (assuming arguendo there was negligence or badjudgment) or not it might have done more-or should havedone more-its behavior, in any event, comes within a "ra-tional decision making process," Clark. "The Duty of FairRepresentation," 51 Tex. L. Rev. 1119, 1131 (1975).I conclude that a preponderance of the evidence demon-strates that Respondent's conduct in refusing to processTanner's grievance was not arbitrary, invidious, unfair.perfunctory. based on an irrelevant or union classification.or otherwise violated Section 8(b)(1)(A) of the Act. asamended.Upon the foregoing findings of fact, conclusions of lawand the entire record herein. I hereby issue the followingrecommended:ORDER It is hereby recommended that the complaint in Case23-CB-2051 be dismissed in its entirety.I In the event that this Order is enforced h a udgment f I iledStates Court of Appeals. the words in the nmitce reading "Pited hb Orderof the National Labor Relations Board" shall read "Posted Pursuanl Io aJudgment of the I nited Stales Court of Appeals Enforcing an Order of IlieNational labor Relations Board "DECISIONSTATEMENT OF THE CASEROBERT W LEINER. Administrative Law Judge: This con-solidated proceeding under Section 10(b) of the NationalLabor Relations Act, as amended (29 U.S.C. § 151. et seq.,herein called the Act), was heard before me in Port Arthur.Texas, on April 11, 1978, with the General Counsel repre-senting the interest of the Charging Party. Miriam E. Tan-ner, and Local Union No. 195, herein called Respondent.participating throughout by counsel. All parties were af-forded full opportunity to present evidence argue on therecord, and examine witnesses. The General Counsel andRespondent submitted post-trial briefs which I have con-sidered.The charge in Case 23 -CB 2051 was filed on August 30,19771 the complaint and notice of hearing based thereonIhe return receipt of serxl ice f this Il.lrCe oi tile I mplor\. i. Stonc &being dated October 4, 1977. The charge in Case 23 CB2064 was filed on October 3, 1977, with the complaintbased thereon issuing on October 21, 1977. The RegionalDirector's order consolidating cases is dated October 21,1977. Respondent filed timely answers to both complaints.The principal issues dealt with at the hearing were: (I)whether, as alleged in Case 23 CB-2051, Respondent, byits agents. refused and declined to investigate and processthe Charging Party's grievance relating to her dischargebecause of irrelevant, invidious, or unfair considerations:and (2) whether, as alleged in Case 23-CB-2064. Respon-dent informed the Charging Party (herein sometimes calledTanner) that she would not be considered for Respondent'sapprentice program unless she withdrew the charge filed inCase 23-CB-2051. The actions of Respondent. in bothcases, are alleged to violate Section 8(b)( I )(A) of the Act.With regard to the allegations in Case 23 CB-2051, atthe close of the General Counsel's case-in-chief, Respon-dent moved to dismiss the complaint on the ground thatthe evidence submitted thereunder failed to support theallegations of the complaint. I reserved decision on the mo-tion. When Respondent, at the end of all the evidence,renewed its motion to dismiss the complaint in Case 23-CB--2051. I granted the motion. A careful review of theevidence at that time showed that Respondent's conduct infailing to process Tanner's grievance consisted of its appar-ent discrediting of a witness whose testimony might sup-port, in part, Respondent's assertion that she did not punchout early. Instead, the evidence showed that Respondent(I) credited the fact that the Charging Party's brass check,an indication of her punching in and out of the Employer'spremises, was found to have been deposited at a timewhich the Employer proscribed as being too earls and inviolation of its work rules and its agreement with Respon-dent Union and other construction unions; (2) satisfied it-self that there was no mechanical defect in the system bywhich the Employer asserted that the Charging Part) hadchecked out too early; and (3) credited the Employer's sup-ervisors (Brown and Zingraff) that the Charging Party wasseen to have checked out too early. The most that can besaid of Respondent's conduct in failing and refusing tofurther process the grievance based on her discharge isthat, in the exercise of its judgment, it erred in creditingand overemphasizing the fact of the brass disc having beendeposited too early and in crediting the witnesses of theEmployer rather than relying on Charging Party's versionor the partial defense of a potential witness (Sanches) whowould support the Charging Party.2In view of the fact thatthe Union and the Employer, for some time, had met withproblems relating to early checkouts by employees, and theUnion had thereafter agreed to the discharge of employeeswho checked out early; and in view of the General C'oun-sel's concession that there was neither intraunion rancorbetween the Charging Party and the Union nor evidence of'Neh51cl I ilullcrillg ( orporatio. ho. a postmark ILCIa llOn l1lalpdalted Nigust 1 1977: the return receipt for ersile on .oc1al 19 i pt-marked Sepcle ber .1977 ( (' C xh h)bilSanithes testified th.it hlile lanner .a aih hint hen the 3:15 p whitl e hle, hre could nol .iouiill l fol her herc.lhOuls thereafter ]hus.e\.ii II Sllll¢he h.ad hCbecn IItricrcl d .nid l.nmpleiCls tirelledl his tltIllil r otIlLi I,l Iliid icite 11.1I a lIIer did it- hr.ss iti crlh I ,1 tOli Ios rtILOCAL UNION NO. 195. PLUMBERS 509 510DECISIONS OF NATIONAL. LABOR RELATIONS BOARDdiscriminatory motivation on the part of the Union or theEmployer. I granted Respondent's motion to dismiss thecomplaint in Case 23-CB-2051. Thereafter, on April 20.1978. the General Counsel requested Board review of mydismissal. That request for review remains before theBoard. Upon the entire record in this case, and from my obser-vation of the demeanor of the witnesses, and having con-sidered all the facts of record and the briefs submitted bythe General Counsel and Respondent in Case 23 CB-.2064.which is the sole issue now before me, I make the follow-ing:FIND)INS or Fa(1I JURISI)I( I ON: It BIIS[N-FSS Of I l I EMPLOYIRThe complaint alleges, Respondent admits, and I findthat Stone & Webster Engineering Corporation. hereinsometimes called the Employer, at all material times, hasbeen, and is, a Massachusetts corporation engaged in thebusiness of industrial construction. During the year endingOctober 1977, a representative period of its business gener-ally. Stone & Webster performed construction services val-ued at an amount in excess of $50,000 for Texaco RefiningCompany at Texaco Refining Company's Port Arthur.Texas installation and jobsite. In this same period. Stone &Webster purchased goods and materials valued in excess of$50,000 from firms located outside the State of Texas,which firms shipped such goods and materials valued atthat amount directly to the Texaco jobsite in Port Arthur.Texas. The complaint alleges, as amended prior to thehearing, and Respondent admits, that Stone & Webster isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE ABOR ORGANIZAIION INVOLVEDThe complaint alleges, Respondent admits, and I findthat Local Union No. 195. United Association of Journey-men and Apprentices of the Plumbing and Pipe FittingIndustry. AFL-CIO, herein called the Union. is, and hasbeen at all material times herein, a labor organization with-in the meaning of Section 2(5) of the Act.MI ruling in this m;atter ., has ed specfiI. ll, I i ht B i.rd', holdl li(,eleri Ira l t I)rlcr. ( alltlffilri alndt/ Ite-/t .i, riil. .t,,l I6, 6,v. Il, m, -aitill BlhJcrh I ,, I leaimil 't', ('uii lri,, IJ,,,ci lohii , ich i ii Ih pcr, .f4mc'rtual {('t ll lGrew l rl 'nifrctVl Sl icm)j. 209 NLRB 446 ( 1974) lith[ nion knew of l anner's version of the facts c hereIn , he ' .li.d IIi llI c 1i1Inot check out earl' and also knew hat Snithcl was %til ll I. ei liewhitllc hlew hcllCte c lanners father. Gceorge ( dec. tId Ihl II Shop Slte-ard Junior Brads on the ve d of the discih.rge. BradN ;ld Ilih I 1ionvildentl? disregarded Ihe aluc iof Santche' paitil defet e t.titliol,1 Here.the tI ntn inestigated the dlischiare mlid elcalged in .i "ratollId l dect I,.lm.lking process." ('ltrk. "1 e )uti of 1.111 Repiesenlt.tioni 51 I c\ IRes 1119. 1131 (1975). e,cll thoutgh t uiuld II,t redit tJinlc A/.il. 1I ithadl iltcrelc eed Slltlches. hit tetiinloin uiulcd I:lrl\ l sI[ 1 li lCe CLII titicllcdth e idence on c.hiclh Respondent relied in reftlsil II, poccs, lie crics-lrnc i e Satnchen could nliot cCOunt fir i ulnter' chcrehotlhtl iU IlllilcI-d tic e llter the 3: 1 pii hisltleb hl h i I h .hcre. the iio- l t lJi it cI1 he .11i1I t Il Ihe i lol clrred In i llidgilctlt. \hcl lr it did -o und ItC ctirvilsildt e,. i wllN .nother iltierIII IHE ALLEGED UNFAIR LBOR PRACTICES IN CASE 23 CB 2064With regard to the alleged violations of Section8(b)(I)(A) of the Act, Respondent admits that Pete Ellis.Junior L. Brady. and Jerry Little were at all material timesagents of Respondent within the meaning of Section 2(13)of the Act. Ellis is the chief operating officer of the Unionand its business manager. Jerry Little was the Union's busi-ness agent in charge of the pipefitters at the Stone & Web-ster operation in Port Arthur. Junior L. Brady was theUnion's shop steward at the jobsite.The Union has a collective-bargaining agreement cover-ing pipefitters and helpers with Stone & Webster relating,inter alia, to the employment of over 900 pipefitters andhelpers at the Stone & Webster jobsite in the Texaco com-plex in Port Arthur, Texas.In the early summer of 1977, Stone & Webster com-plained to Respondent and other construction unionswhose members were employed at the Texaco jobsite thatemployees were guilty of various infractions which led topoor rates of production. These infractions included em-ployees' chronic absenteeism and their checking out tooearly.The problem of pipefitters leaving the jobsite too early, aserious problem, arose from the fact that the workday, al-though from 7 a.m. to 3:30 p.m., was subject to a 3:15 p.m.whistle. This 3:15 p.m. whistle blew for the purpose of per-mitting the employees to stop work, to put away their tools.and to wash up prior to leaving. Thus, employees requiredto be actively at work through 3:15 p.m. were paid through3:30 p.m. The intervening 15 minutes was to be used forthe employees own purposes. The Employer, however, wasmet with the practice of employees ceasing to work before3:15 p.m. and, at the 3:15 p.m. whistle. immediately com-ing through the gates and leaving Respondent's premises.Such a procedure indicated to Stone & Webster that theemployees had actually ceased work before the 3:15 p.m.whistle.Employees, each morning and afternoon, used a brassmetal disc (know as the employee's brass) with a particularnumber on it to identify the employee checking in and out.This was accomplished by passing through a series of nar-row alleys at the entrance to the Employer's premises andthrowing the brass metal disc into a box (i.e., brassing in).These brass metal discs were then retrieved by the Employ-er's timekeepers to show that the employee had checked inthat morning. In the evening, the opposite procedure wasinvoked: the employee threw his brass into the box to showthat he was exiting (i.e.. brassing out).There was some leeway by the Employer in determiningwhether a particular employee was brassing out too early.Thus. if employees working at jobsites in an area far re-moved from the checkout gate came through the gate with-in a few seconds of the 3:15 p.m. whistle, they would beadjudged as having brassed out too early because it wasimpossible for such employees to leave their worksite andbe through the gate at a moment or so after 3:15 p.m. ifsuch employees had. indeed been working up to 3:15 p.m.Similarly. the Employer would permit an employee whobrassed out shortly after 3:15 p.m. to be adjudged as norhaving brassed out early if his worksite were within a very LOCAL UNION NO. 195, PLUMBERS5tlshort distance of the gates. Under no circumstances, how-ever, would an employee be adjudged as having brassedout at an acceptable time if the employee brassed out with-in a few seconds of the 3:15 p.m. whistle going off. In thatcase. the employee who brassed out within a few secondsof the 3:15 p.m. whistle would be held to have brassed outtoo early. The Union (as well as other construction unionsat the site) and Stone & Webster agreed that employeeswho brassed out too early should be discharged for a periodof 30 days. Thereafter, the Union was free to refer the sameemployees back to Stone & Webster at the Texaco jobsitefor reemployment notwithstanding that the employees hadbeen previously discharged for early brassing out.4With regard to Tanner, there was no question that shebrassed out some time after 3:15 p.m. on Thursday. August11. 1977. As noted above, the Employer charged the em-ployee with having brassed out within a few moments ofthe 3:15 p.m. whistle whereas the employee asserted thatshe had not brassed out until about 3:25 or 3:30 p.m. TheUnion evidently did not accept the Charging Party's ver-sion, and not only credited the Employer's witnesses whoallegedly saw the Charging Party brass out early. but par-ticularly relied on the fact that Tanner's brass had beenfound to have been dropped early on August II. and hername reported on the list of some 17 employees who wereto be discharged for brassing out early.5On August 12, 1977. the Employer notified the ChargingParty, early in the morning, that she was discharged forhaving checked out early on August II. The Employergave her a termination slip with the reason for the dis-charge appearing thereon. It is uncontested that the Charg-ing Party filed an unfair labor practice charge in Case 23-CB-2051 on August 30, 1977. protesting Respondent's fail-ure to process her grievance with regard to the August 12discharge.A. Tanner's Employment by Stone & WebsterMiriam Tanner got the job of pipefitter at the Texacoinstallation by virtue of the fact that her father. GeorgeCade, was a longtime member of Local 195 and told her ofsummer jobs for sons and daughters of pipefitter members.He told her that he would talk to the shop steward to gether the temporary summer job at the Texaco installation.and that the job would permit her to apply for the Plumb-ers and Pipefitters Apprentice Program which Respondentand employer-members operate.The apprentice program accepts apprentices twice ayear, in February and September. The choice of the ap-prentices is based on a selection by a 10-member appren-tice committee: 5 members from the Union and 5 membersfrom the employers. There is a coordinator employed bythe committee who administers the program but does not4 The difference helween he discharge anld a. mere l,off Ifor (1) dt.1. ~.,that he discharged emplo)ee had no right I lturn to the loh mlllc, c.l-plelel) reemplo~ed whereas a laid-off ermploee could returi to cinpl.nicniIat the end of the particular la,off period.Tanner. on Ihiz record. Ihe only cniploixce dllh;rt cd o. , iltu tl I Iwhiose namet appeared on the t.iph!cr '> hil ho ilecd i CrlevI,,c \cithc,In he inveltilatiol nor In ian other ua 'a, the Ic nner dlch.liie lhldleddifferent( from other c.ia.e hb Respondeiivote in the selection of apprentices. Only the 10 membersselect the apprentices. The evidence herein, contrary toTanner's testimony, shows that neither Pete Ellis nor anyother union agents mentioned herein. were members of theapprentice committee.George Cade was successful in obtaining summer em-ployment for his daughter who reported for work at theend of June 1977 out of Respondent's hiring hall as a time-keeper and bookkeeper in the laydown yard shack whereshe worked from 7 a.m. to 3:15 p.m. each day. The las-down yard is an area controlled by Stone & Webster wherepipe is stored prior to installation. Tanner's supervisor atall material times was Fred (Peewee) Sanches, a member ofthe Union. Tanner's duties in the laydown shack, located ashort distance from the brass-out exit, were mostly clerical.There is no dispute that membership in the Union was ameans of acquiring remunerative work because of theUnion's high pay scale.Tanner. having been discharged on Friday, August 12,sought out Shop Steward Brady on that morning. Shefound Brady and told him of the discharge notice. Bradconfirmed that she and 16 others were all discharged forjumping the gun; that they were all guilt: and he could donothing about it. Her father. George Cade. who was pres-ent at this discussion, said he would call Business AgentLittle. Little said he would check into the matter. Sancheswas also present at the conversation.On August 17. Tanner telephoned Business Agent Littleand Little said he would talk to Shop Steward Junior Bra-dy and would call her back. Little never called her back.Tanner testified that about I week later, that is, about Iweek after calling Business Agent Little. she visited PeteEllis at the union headquarters. Business Manager Ellis.who told her that he had heard of her firing but did notknow the details, said he would speak to Shop StewardBrady, to Stone & Webster supervisor (pipe superinten-dent) Earl Brown, a member of the Union, and wouldthereafter get back to her, first inquiring of Stone & Web-ster if she could be rehired. Tanner was never rehired. Ellisdid not get back to her.On or about the same day that Tanner said she hadcalled Business Agent Little, she was interviewed b theapprentice committee. This apprentice committee was tochoose the 57 apprentices (out of 1,400 applications) whowould enter the apprentice program commencing Septem-ber 1977. The evidence demonstrates both that Tanner wasnot one of the 57 apprentices chosen by the committee andthat her rejection had nothing to do, on this record, withher having been discharged or having requested theUnion's aid in processing any grievance based on the dis-charge.Over and over again. Tanner insisted that she visited andspoke with Union Business Manager Pete Ellis about Iweek after having been interviewed by the apprentice com-mittee and about I week after she spoke with Little. In-deed, she specifically placed her one conversation with El-lis as occurring on August 23. 1977.As above noted. she spoke with Ellis in union headquar-ters and he told her that he would first check with PipeSuperintendent Brown and Shop Steward Brady to seewhat the problem was and whether she could he rehired. InLOCAL UNION NO. 195. PLUMBERS 51 512DECISIONS OF NATIONAL. I.ABOR RELATIONS BOARDthat same conversation, however. Tanner testified that Ellistold her that, with regard to the apprentice program, thecommittee decided not to take more women in the programbecause they had enough women and "that as long as I hadthe charges against Local 195, that I would never be ac-cepted in the program." Tanner asserts that the "charges"were the charges she had filed with the National LaborRelations Board, and that, in this conversation with Ellis atthe union hall office, Ellis told her that he had received theNational Labor Relations Board charge in the mail.Tanner, in cross-examination, denied that she ever toldanyone that if the Union did not give her one of the 57apprentice openings, she was going to sue the Union.Sanches, a witness called on behalf of the General Coun-sel (and Tanner's main support on the facts in Case 23-CB 2051 regarding her early checkout), testified that Tan-ner told him that if she did not get into the apprenticeprogram she would sue the Union. Sanches testified thatTanner told this to him some time before she was dis-charged on August 12. 1977. This conversation took placebefore Tanner appeared before the apprentice committeeand was rejected as an apprentice.B. The Testimony of the Charging Party's Father. GeorgeCadeCade testified that on the day his daughter was dis-charged (August 12) he spoke to Shop Steward Junior Bra-dy about the discharge and on the next day (the next work-ing day was Monday, August 15) telephoned BusinessAgent Little. Cade testified that a day or two thereafter. hetelephoned business manager Pete Ellis and told him (I)that Tanner was on her way up to see him; and (2) of asubsequent, further conversation with Junior Bradywherein Brady had shown him a list of names of the suc-cessful candidates for the apprentice program which didnot include Tanner's name. At that time, Brady told himthat he had better make good at his Stone & Webster jobbecause it would be the last job he would ever get out ofLocal 195. Cade insists that this conversation with Bradyrelating to this threat to cut him off from further unionhelp in gaining subsequent employment (the Union oper-ates a hiring hall) occurred only a day or two after theCharging Party was discharged.Cade testified that when, as above noted, he telephonedEllis and told him of this threat Shop Steward Junior Bra-dy had made to him, Ellis told him that Brady was notrunning the local; that Brady was just a shop steward outon the job; and that it was a shame that the union mem-bers were arguing among themselves. Cade testified that hebelieved that Junior Brady had made this threat to himbecause of his daughter's actions against the Union: i.e.,because she had filed a charge with the National LaborRelations Board against the Union.In this regard, Cade's testimony is not entirely clear forhe testified that Brady's threat to him was occasioned bythe fact of "on account of what she done." But the mostthat Cade actually testified concerning what his daughterdid (that prompted Brady to threaten him) was that shehad gone to the Federal court house and gotten the tele-phone number of the National Labor Relations Board. Onthe other hand, Cade testified that at the time Brady madethe threat, the National Labor Relations Board had al-ready sent out investigators and taken statements from wit-nesses. In short, as I understand Cade's testimony, the un-fair labor practice charge had already been filed at the timethat Brady made the threat to him about making the mostof his job at Stone & Webster.Again, it was, according to Cade. after the Brady threatto him that he telephoned Ellis and told Ellis, "what Bradyhad told me." Although Cade testified that he did not askEllis to investigate his daughter's discharge, Ellis testifiedthat Cade telephoned him to tell him that Tanner was com-ing up to see him about being fired and about her partici-pation in the apprentice program. Ellis also testified thatCade mentioned what "Brady had told him."Ellis further testified that about a few days after August12, he learned from his business agent. Jerry Little, aboutthe Charging Party's complaint regarding her discharge.Ellis testified he told Little to investigate the discharge andthat a "week or so" after the discharge. George Cade tele-phoned him about what Junior Brady had told him aftertelling him that his daughter was coming up to see him.Thus, Ellis placed Cade's telephone call to him someplacearound August 19. therefore, well before the filing ofTanner's unfair labor practice charge on August 30. In anyevent, Ellis testified that about I hour after Cade tele-phoned him. Tanner showed up at his office and spoke tohim.C. The Conversation Between Tanner and Ellis Accordingto EllisEllis testified that Tanner came to his office about 10a.m.. I hour after her father telephoned him and about aweek or two after the August 12 discharge: that Tannercomplained that she had not received any union represen-tation after being fired and Ellis told her that he had as-signed Jerry Little and Junior Brady to investigate her dis-charge: and that when Tanner complained that she was notgetting fair treatment from either of these two union agentsand wanted to know what Ellis was going to do, Ellis toldher about the Union-Stone & Webster agreement regard-ing discharge for early brassing out: told her that she.along with 16 other pipefitters, had been caught brassingout early: and that she was treated no differently than theother employees. He told her that in 30 days she could goback and get another job out of the union hall. Tanner toldhim that her summer apprentice period ended on August31, and that she could not be referred back to the Stone &Webster job within the 30-day penod of her termination. Icredit this portion of Ellis' testimony. However, when Tan-ner insisted that she was not justly treated and wanted toget into the apprentice program. Ellis testified that Tannersaid that she had been told that "if she files an unfair laborpractice, that she wouldn't never make it." Ellis testifiedthat he answered Tanner by saving that she had the right todo whatever she desired and that it was her prerogative tofile an unfair labor practice charge if she felt she had beentreated unjustly.Ellis insisted that he told her that the filing of her chargewould have no bearing on whether she would be admitted LOCAL UNION NO. 195. PLUMBERSinto the apprentice program: that he had nothing to dowith her getting into the program or keeping her out: andthat it was Tanner who brought up the subject of filingcharges with the National Labor Relations Board. Ellisspecifically denied an) knowledge of T''anner's having fileda charge at the time that he spoke to her in the unionoffice, directly contradicting Tanner's testimony that Ellistold her, in the office that morning. that he had alreadyreceived the unfair labor practice charge in the mail. orreasons appearing hereafter, I do not credit Ellis in thisregard and I credit Tanner's testimony.Ellis testified that the selection for the apprentice pro-gram had already been made when Tanner came into hisoffice and that he recalled her salying that. "she had threekids she had to make a living for ... and that she wasgoing to have to do something." Ellis denied threatening ortelling Tanner that if she were to go to the National aborRelations Board and file a charge it would have an adserseeffect in an5way on her admission into the apprenticeprogram.In support of Ellis' denial of threatening anner withrejection from the apprentice program because of her out-standing National Labor Relations Board charge. Respon-dent produced its business agent. Jimmy D. Hulett, whotestified that he was in an adjoining office when Tannerwas speaking to Ellis in the above conversation. Corrobo-rating Ellis, Hulett testified that he heard Tanner sat that ifshe filed charges with the National I.abor Relations Boardshe heard it would keep her out of the apprentice program:and that it was Tanner who brought up the subject of filingNational Labor Relations Board charges and not Ellis. I donot credit Hulett in this testimony for reasons appearinghereafter. Hulett specifically denied ever hearing Ellis tellTanner that she would never get into the apprentice train-ing program as long as she had filed National Labor Rela-tions Board charges against the linion. Hulett admittedthat he was not present for the entire conversation betweenEllis and Tanner. Hulett having arrived some time after theconversation started but having remained until anner left.Discussion and ConclusionsIt is clear that a labor organization's refusal to proceedwith the processing of a grievance relating to the dischargeof a unit emplohee because the employer filed an unfairlabor practice charge against the union iolates Section8(b)(1)(A) in that such union activit, unlawfully restrainsand coerces the employee and his fellow emploNees in theexercise of their rights guaranteed in Section 7 of the Act.Teamstler.s, Local No. 279 (S. I- ' Kennledy k\cii ProductI.Inc'.) 218 NLRB 1392 (1975): Penn Ilnduviril',. ,lr, 233NLRB 928 (1977) and cases cited at fn. 47. 941: (rh/icAri.s International Lnion Local 9hB f'ilhliax. Printing ('om-pan v). 235 NLRB 1153 (1978). If Tanner's version of herconversation with Union Business Manager Pete Ellis iscredited, a similar violation of Section 8(h)( I (A) is madeout because such testimnon would indicate that the nion'1 h1l t'1 l[ cIV r t O .t I I \ I ' I I C I I l ? II I II \C I., [ 11IItcc pr "o f" 1Ilthreatened that it would retaliate against Tanner, prevent-ing her admission as an apprentice, because she had filedcharges with the NLRB. On the other hand, if Respon-dent's witnesses (Ellis and Hulett) are credited. it was theCharging Party who brought up the question of charges tobe filed with the Board and, in addition, it was Tanneralone who stated that if she filed charges with the Board.she would never he admitted into the apprentice program.Respondent allegedly merely noted Tanner's remarks andtold her that the filing of the charges was a matter of herown concern if she believed she had been dealt with unfair-Iv bhi the Union: and that, in anv event, the filing of suchcharges would have no effect on her future selection intothe apprentice training program.A resolution of this credibility issue is based priimaril onthe question of when the conversation took place. If theGeneral ('ounsel's witnesses' recollections of the dates ofcertain conversations are credited, then the conxersalionbetween Tanner and Ellis took place some time in or aboutthe week ending Friday, August 26. In fact, the ChargingParts repeatedly testified that the conversation took placeabout a week after she had been before the apprenticecommittee, which meeting took place on August 16. In-deed, the Charging Party pinpointed the date as Tuesdas.August 23. As above noted. however. the charge (Case 23(B 2051 ) was not filed until Tuesda. August 30. 1977.Ihus. even allowing I week's variance in the accurac ofher testimony the conversation, which allegedly occurredon a Tuesda. occurred at a time when Tanner had eithernot filed the charge or had just filed it and the papers hadnot been served on Local 195. There is no evidence on thisrecord that Respondent otherwise knew of Tanner's seek-ing National Labor Relations Board assistance or filing heichargeQuite ctorreclys;. counsel for Respondent concentrates hisargument on Tanner's testimon' wherein she specified thather consersation with Ellis occurred on August 23. 1977. Ifthis dating is credited. then Respondent's conclusion natu-rallx follows that the conersation between Ellis and Tan-ner occurred before the charge was filed. If the conversa-tion occurred before the charge was filed, this would bothsupport the testimony of Ellis and Hulett (that Tanner re-ferred oil, to prospective filing of unfair labor practicecharges and the effect of such filing, in uturo. on herchances of being admitted into the apprentice program)IanJd wuould, of course. completelv undermine Tanner'scredibility. since she testified that Ellis had threatened herwith rctaliation because she had already filed charges.lhus. I quite agree with counsel for Respondent that.were I to credit Tanner's (and Cade's) rendition of thedates on which the above conversations occurred. I wouldfind that Ta nner's testimonll is incredible because shewould hase me believe that the conversation with Eillis,referring to a charge alreads filed. took place at a timeprior to her having filed the charge on August 30. Again. ifthe con\sersatlon took place before August 30. the date shefiled the charge. then Pete Ellis could not hase threatenedher it l future e\clusion from the apprentice program be-I 1,li rt1111 1Ct11 1 , ,CtlitC tlf hit' llC ( .,C '1 ( i 2{' I .,1.tb*,% rl d 1 ,,,l 'I 1111 Sk C, I I I513 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDcause of the outstanding unfair labor practice charge.On the other hand, I find, in common with witnesses'testimony elsewhere, that the General Counsel's witnessesin this case, as well as those for Respondent, were not par-ticularly sure of the dates on which the events occurred. Ireach this conclusion notwithstanding that Tanner statedthat her conversation with Ellis occurred on August 23 andthat George Cade said his phone call to Ellis occurred a"few days" after his daughter was discharged. Rather.other evidence convinces me that the conversation betweenEllis and Tanner occurred in September 1977, after Tannerfiled the charge on August 30. The evidence for this con-clusion is the substance of the conversation betweenGeorge Cade and Shop Steward Junior Brady some timeafter Tanner's August 12 discharge. Though Cade testifiedthat the conversation occurred only a few days after theAugust 12 discharge, I conclude from other uncontradictedevidence of record, however, that he was mistaken, andthat it occurred after August 30 because the Board wasalready investigating Tanner's unfair labor practice chargewhen Brady and Cade had this conversation. The Boarddoes not investigate unfair labor practice charges until af-ter a charge is filed.While it is true that Cade had an interest closely identifi-able, if not identical, with Tanner's interest.8I neverthelessconclude that he was an honest and, indeed, a guilelesswitness.Cade testified, in substance, that Shop Steward JuniorBrady threatened him, a longtime union member, that heshould make the best of his job at Stone & Webster be-cause it would be the last job he would get through Local195. Although there is no direct evidence that Bradythreatened Cade because Tanner filed her charge. I con-clude, in the absence of any other Tanner conduct or Cadeconduct, which, on this record, could have aroused JuniorBrady's anger against Cade. that Cade was being threat-ened with a "blackball" by Local 195 because Tanner hadfiled her charge.9It was in large part because of this threatthat George Cade, the next day, telephoned Business Man-ager Pete Ellis. He telephoned him for two reasons: Tonotify him of this unjustifiable threat uttered by ShopSteward Brady: and to advise Ellis that the Charging Partywould be up to see him. Thereafter, the evidence showsthat Tanner did go up to see Ellis within an nour after thephone call. The record, by this extrinsic evidence, demon-strates that Brady's threat to Cade occurred on or after thetime that Tanner filed her charge or else. on this record.(ide .i ol plained of the dli.ch;r, e is often to, Shop SiC.l... lrd .iad .gndother union represenilliles th t. is Briad tcstifitd. ,uc fillI\ i1ol to ,*itleIWe had Io detour to go around ih other u.a ,,Al keep (ococ 'tadel o11intiopplng usThus, alihoughl (ade tcstified that tits con.cr.ati n ir t ulti t.d\ v,,onlI 2 or t dass .aftcr linner's lugust 12 disciharre. hc alo testitfied .it ties.anle time. Iha t lllnel had no1 onll "called" I lI1 Boalrd hutl ihl lic .,lidillc.htll; lu brs. \ ills tllne,. had alreldx ldliell stgltC enlll trI It,Irt. \1t-IC s.Such a chronolo)g us Iintpaip bht. with ('adc' I t'illl' h11 Ith .Cl .:Fs-tion occurred 2 or 3 doss after t.tanner as, dlscharged snae. lie c;IigLcu'.s filed in August 30. ilt Bo.ard sllig.ltitoll could hegi prlioil thdewrzeo Ithus rel i on (';id's recllectiln of Ihe sc.qUet ce , ilcidlentl rilite hl t ollhis retrcllctuIn of datec or tIe spacinllg o[ C.CelIe s I tic liller [;lcl s tieInotrliu sI\ suhjecl to error anJd teliscOpt , u ign licwed froin .porsiligon 8nironih there;flier.there would have been no basis for any threat to Cade'scontinuing ability to rely on Local 195 for referrals to jobs.Surely, such a threat would not have been made merely onCade's hectoring the various union officials to take actionon his daughter's grievance.sSince Cade's phone call to Ellis occurred the next morn-ing after Brady threatened him, it necessarily follows that,since there was only one conversation between Ellis andTanner, that one conversation occurred after Brady'sthreat to Cade and. therefore, after the time when Tannerfiled the charge and, thus, after August 30, 1977. It thusfollows that Cade told Ellis of Brady's threat to him at atime subsequent to Brady's knowledge of the unfair laborpractice charge having been filed. Again, Brady's threat toCade was based on Tanner's filing the charge. Since Bradyhad knowledge of the charge, it is clear that the conversa-tion between Brady and Cade involving the threat oc-curred after the Union had knowledge of the charge. Itherefore further conclude that Pete Ellis was untruthful intestifying that he had no knowledge of the charge whenTanner visited him in his office. Having found that histestimony was not credible in this regard, I credit Tanner'stestimony that during her conversation with Ellis in hisoffice. Ellis told her he had received the charge and herversion that Ellis further told her she would not be admit-ted into the apprentice program because of the outstandingunfair labor practice charge she had filed. Ellis, by threat-ening this retaliation, restrained and coerced Tanner in vi-olation of Section 8(b)(l)(a) of the Act, Penn Industries,Inc., supra; Chauffeurs. Teamsters and Helpers Local 525.affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America (Ameri-can Colloid Company), 202 NLRB 572 (1973), because theCharging Party's right to seek admission into the appren-tice training program cannot be lawfully conditioned uponher withdrawal of the charge filed against the Union.In making this credibility resolution in favor of Tanner,and while I was not particularly troubled with regard to hermisstatements with regard to the dates events occurred. Iwas seriously concerned by the testimony of Fred (Peewee)Sanches who contradicted the Charging Party with regardto her denial of a threat to sue the Union in case she wasnot accepted into the apprentice program. Thus, I concludethat the Charging Party. like any other reasonable person.would remember that she threatened to sue the Union ifthe Union did not permit her to enter the apprentice train-ing program and that such threat to sue the Union oc-curred well before she was discharged by Stone & Websteron August 12. I conclude that Tanner was untruthful indenying that she told Sanches that she would sue Local 195if she was not permitted to enter into the exclusive appren-tice training program (57 apprentices chosen out of 1,400applications). I am also sympathetic with the conclusionthat the Charging Party, despite her otherwise crisp.straightforward. and believable testimony, as the counselfor Respondent urges, had "set up" the Union into black-l li higti Bra1d\ ts..tiftied ai Ilength i, I Resplondent witness he did notd¢it ( .d' lestrill, ll r eard in the hreal he nmade to (Cade. Brads testi-ied th;l (ade told himll that if lanner wa:s nt reilslaled "it wias glinghefore e .NLRB" (Cade gu;le neo date ii this excha nge with Brad. nor did1H1id\ LOCAL UNION NO. 195. PLUMBERS515mailing it to permit her to go into the apprentice trainingprogram by fabricating an untruthful threat by the Unionagainst her. I was also further impressed in this regard bythe fact that (a) Ellis testified without contradiction thatthe Charging Party said she had two or three children andthat she had to do "something" in order to support them:and (b) the General Counsel failed to recall the ChargingParty in order to have her explain or deny Fred (Peewee)Sanches' testimony which made Tanner into an otherwiseuntruthful witness in her testimony that she had never saidthat she would sue Local 195 if not permitted into the ap-prentice training program.In short, I was not impressed by Tanner's failure on rec-ollection of dates as much as the fact that, testifying beforeme, was an untruthful Charging Party whose lack of verac-ity might well extend to the point of fabrication of a crucialconversation with an otherwise experienced union agent.On the other hand, I have concluded that Ellis' testimonywas severely undermined, and in fact made untruthful, bythe testimony of his own shop steward and the chronologyimplicit therein. Weighing both circumstances. I have cometo the conclusion that I am not obliged to accept the verac-ity or credibility of the Charging Party on all points, noram I required to accept or reject the credibility of Pete Ellisand Jim Hulett on all points. Maximum Precision MetalProducts, Inc., Renault Stamping Ltd. 236 NLRB 1417(1978). What I do decide, however, is that the crucial anddispositive finding in this case relating to the conversationbetween Tanner and Ellis is, on this record, that Brady'sthreat to Cade was occasioned by Tanner's filing he unfairlabor practice charge against the Union and that Bradywould not have threatened George Cade with such seriousconsequences to his career and union support except over aserious matter: that the charge filed by Tanner was knownto Brady (and therefore to the Union) when Brady threat-ened Cade; and that Cade's telephone call to Ellis, alertinghim that his daughter was on her way up to see him, couldnot have occurred until after the charge was known since itoccurred after Brady threatened Cade. It was on this evi-dence that I reject Ellis' credibility on the point and, credit-ing Tanner, find that Ellis told her that she would not beadmitted into the apprentice training program because ofher outstanding unfair labor practice charge.I therefore conclude that, in violation of Section8(bXIXA) of the Act, Respondent, by Pete Ellis. its busi-ness manager and agent. unlawfully restrained and coercedthe Charging Party by telling her that she would not enterinto the apprentice program because she had filed an un-fair labor practice charge.CON(c I SIONS or LA"I. Stone & Webster Engineering Corporation is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent. by telling the Charging Party. Miriam E.Tanner. that she would not be considered for Respondent'sapprentice program as long as she had an unfair laborpractice charge outstanding against Local 195. restrainedand coerced the Charging Party with regard to the exerciseof her rights under Section 7 of the Act in violation ofSection 8(h)( I )(A) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Tmt RMl:)imHaving found that the Union violated, and is violating.Section 8(b)(I)(A) of the Act. I shall recommend that it berequired to cease and desist from such violation and takecertain affirmative action designed to effectuate the poli-cies of the Act.The record herein demonstrates that Pete Ellis is not amember of the apprentice committee and in no way tookpart in the selection of the apprentices or the rejection ofthe Charging Party from the program in September 1977.To the contrary. the evidence shows that the exclusion ofthe Charging Party from participation in the apprenticetraining program was not the product of any unlawful coin-duct by the Union. Thus, while Respondent violated Sec-tion 8(b) )(A) of the Act with regard to its threat, I willnot direct Respondent, on this record, to vote for, select.suggest the selection of, or affirmatively designate theCharging Party as an apprentice in the next or any futureselection of apprentices under the apprentice training pro-gram, should Tanner apply for inclusion. While it is truethat Business Manager Pete Ellis is, on this record, not amember of the selection committee on behalf of the Unionor necessarily influential in the selection of the apprentices.because of his having made the above unlawful threat andhis high standing as the chief executive officer of theUnion. I shall recommend that Pete Ellis, neither directlyor indirectly, participate in, nor make any suggestions re-garding, the selection of apprentices in the apprenticetraining program wherein his participation or influencemight be detrimental to the rights of the Charging Party.Similarly. I shall recommend the same proscription in thecase of Junior Brad)y because of his threat to George Cadebased on Tanner's charge. I shall therefore recommendthat. in any panel of applications in which the ChargingParty is included, neither Pete Ellis nor Junior Brad, par-ticipate. directly or indirectly. or attempt to influence theselection or rejection of any apprentice. On this record. Icannot, of course, direct that the Union not participate inthe selection of apprentices in any panel in which theCharging Party lists her application for admission into theapprentice training program.''Having concluded that the Charging Part) was not omit-ted from the apprentice program because of an, unlamfulconsideration. there is no basis on this record to order thatshe be made whole for any purpose.I shall, however. affirmalivelh order Respondent. shouldthe Charging Party apply for membership in the nion orfor selection in the apprentice program. to evaluate herapplication without relation to the existence of anN unfairlabor practice charge against Respondent filed hb thel ic11[ I 1 t l l.lllll .t1e alcl (I11t1. 1LOCAL UNION NO. 195. PLUMBERS 515 516DECISIONS OF NATIONAL. LABOR RELATIONS BOARDCharging Party or her having sought the aid of the Na-tional Labor Relations Board.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER 12The Respondent, Local Union No. 195, United Associa-tion of Journeymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States and Canada.AFL CIO, its officers, agents, and representatives, shall:I. Cease and desist from:(a) Restraining or coercing Miriam E. Tanner, or anyother employee or applicant for employment, by telling herthat she would not be considered for the apprentice pro-gram (jointly administered by the Union and the em-ployers) or any other employment opportunity or benefit,because she filed an unfair labor practice charge with theNational Labor Relations Board or sought its aid or assis-tance.(b) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed in Sec-tion 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Refrain from permitting its agents, Pete Ellis andJunior Brady, to participate, directly or indirectly, in anyprogram for the selection of apprentices in the apprenticetraining program to which Respondent is a party, whereinthe Charging Party, Miriam E. Tanner, is an applicant forinclusion in said program.(b) Evaluate any application by Miriam E. Tanner forinclusion in the apprentice training program, or in anyother program for employment to which Respondent is aparty, without reference to her having filed an unfair laborpractice charge agianst the Union with the National LaborRelations Board or sought its aid or assistance.(c) Post at its business office, hiring hall, and meetingplaces, copies of the attached notice marked "Appen-dix." 3 Copies of said notice, on forms provided by theRegional Director for Region 23, after being duly signedby Respondent's authorized representative, shall be postedby Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to mem-bers are customarily posted. Reasonable steps shall be tak-en by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 23. in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith._ In the eent no eceptiIn.pi , are filed a as provided h Sec. 102.46 of theRules anid Regulatlions of the Nationa;l Labor Relations Board. the findings.cilllilsionll, and recommended Order herein shall. as provided in Sec.102 48 of he Rules and Regulations. he adopted hb the Board and becomeits filndillgs conclusions. and Order, and all orbjections thereto shall bedeetrled wed for all purposes.m In the event that this Order is enforced b ;Ia judgment of a UnitedStates (Court of Appeals. the words in the notlice reading "Posted bh Ordero1 Ihe NiolIal Labor Relatlions Board" shall read "Posted Pursuant to aJudglmentl f the niled States Court of Appeals [tnforcing an Order of theNalional I.lhbor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL. LABOR RE.LArtONS BOARDAn Agency of the United States GovernmentWE WILL. NOV tell Miriam E. Tanner. or any otheremployee or applicant for employment, that she willnot be considered for the apprentice program or anyother employment opportunity or benefit because shefiled an unfair labor practice charge with the NationalLabor Relations Board or sought its aid or assistance.WE WIL.L NOT in any like or related manner restrainor coerce employees in the exercise of the rights guar-anteed in Section 7 of the Act.WE WI.L refrain from permitting our agents, PeteEllis and Junior Brady, to participate, directly or indi-rectly, in any program for the selection of apprenticesin the apprentice program to which we are a partywherein Miriam E. Tanner is an applicant for inclu-sion in said program.WE WILL evaluate any application by Miriam E.Tanner for inclusion in the apprentice program, orany other program for employment to which we are aparty, without reference to her having filed an unfairlabor practice charge against Local Union No. 195.United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of theUnited States and Canada, AFL CIO, with the Na-tional Labor Relations Board or sought its aid or as-sistance.Lo0(CAL UNION No. 195, UNITED ASSOCIATION OFJO-tRNItYMiN AND APPRENTIClS OF: Ill. PLUMBINGANI) PIi F I IN(; INDI Si RY OF 1itl UNIIED STATFSANND CANADA AFL CIO